Name: Commission Regulation (EC) NoÃ 1480/2007 of 13 December 2007 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/29 COMMISSION REGULATION (EC) No 1480/2007 of 13 December 2007 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular the third subparagraph of Article 8(3) thereof, Whereas: (1) Article 8 of Regulation (EEC) No 2771/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the market in eggs, export refunds should therefore be fixed in accordance with the rules and certain criteria provided for in Article 8 of Regulation (EEC) No 2771/75. (3) Article 8(3), second subparagraph of Regulation (EEC) No 2771/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund according to destination. (4) Refunds should be granted only on products that are allowed to move freely in the Community and that comply with the requirements of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2) and of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3) as well as marking requirements of Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (4). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 8 of Regulation (EEC) No 2771/75 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the conditions provided for in paragraph 2 of this Article. 2. The products eligible for a refund under paragraph 1 must meet the relevant requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004, notably preparation in an approved establishment and compliance with the marking requirements laid down in Annex II, Section I to Regulation (EC) No 853/2004 and those laid down in Regulation (EEC) No 1907/90. Article 2 This Regulation shall enter into force on 14 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2771/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 139, 30.4.2004, p. 1. Corrected version in OJ L 226, 25.6.2004, p. 3. (3) OJ L 139, 30.4.2004, p. 55. Corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (4) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 1582/2006 (OJ L 294, 25.10.2006, p. 1). ANNEX Export refunds on eggs applicable from 14 December 2007 Product code Destination Unit of measurement Amount of refund 0407 00 11 9000 A02 EUR/100 pcs 1,98 0407 00 19 9000 A02 EUR/100 pcs 0,99 0407 00 30 9000 E09 EUR/100 kg 0,00 E10 EUR/100 kg 20,00 E19 EUR/100 kg 0,00 0408 11 80 9100 A03 EUR/100 kg 50,00 0408 19 81 9100 A03 EUR/100 kg 25,00 0408 19 89 9100 A03 EUR/100 kg 25,00 0408 91 80 9100 A03 EUR/100 kg 63,00 0408 99 80 9100 A03 EUR/100 kg 16,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The other destinations are defined as follows: E09 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR, Russia and Turkey. E10 South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines. E19 all destinations except Switzerland and those of E09 and E10.